Name: Commission Regulation (EEC) No 3021/78 of 21 December 1978 amending for the 16th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 22. 12. 78 Official Journal of the European Communities No L 359/23 COMMISSION REGULATION (EEC) No 3021 /78 of 21 December 1978 amending for the 16th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 260/78 (2), and in particular Article 10 (2) thereof, Whereas the minimum quantity of rice for which a special period of validity of export licence may be granted was fixed at 50 000 tonnes by Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 2524/78 (4) ; whereas this quan ­ tity is too great in relation to the quantity available for export ; whereas the minimum quantity should there ­ fore be reduced to a level which is better matched to the actual state of the Community rice market ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 1 (2) of Regulation (EEC) No 2042/75, as regards rice, ' 50 000 tonnes' is hereby replaced by ' 15 000 tonnes'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 156, 14 . 6 . 1978 , p. 11 . (3) OJ No L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 301 , 28 . 10 . 1978 , p. 38